           Case 1:18-cv-06173-JMF Document 88 Filed 03/25/21 Page 1 of 1




                                                   Application GRANTED. The Clerk of Court is
March 25, 2021                                     directed to terminate ECF No. 87.

VIA ECF                                                     SO ORDERED.
Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                       March 25, 2021
                  Re:      N.J. and G.J. v. N.Y.C. Dep’t of Educ., et al.
                           18-cv-06173 (JMF)

Dear Judge Furman:

I represent the Plaintiffs in this action.
First, I am writing on behalf of both parties to seek a one-week of extension of time for the
parties to submit the joint letter referenced in Your Honor’s order dated March 15, 2021. (ECF
No. 18). The letter is currently due on March 29, 2021. The parties are requesting additional
time to meet and confer following Your Honor’s order and request permission to submit the joint
letter on April 5, 2021.
In addition, the parties are jointly requesting an extension of time until April 9, 2021 to file
motions for reconsideration and motions to certify for interlocutory appeal pursuant to 28 U.S.C.
§ 1292. While such motions are unlikely, the parties are requesting this extension of time as we
have not yet met to confer to determine whether in fact our next step would be to move forward
with settlement or press forward with litigation. As such, we require additional time to meet and
confer with each other and our clients. In addition, it is Passover this weekend.1
Thank you for Your Honor’s consideration of these requests.
                                                                        Sincerely,
                                                                        THE LAW OFFICE OF ELISA
                                                                        HYMAN, P.C.


                                                                        /s/ Elisa Hyman
                                                                        ___________________
                                                                        Elisa Hyman, Esq.



1
 Finally, Plaintiffs’ counsel is requesting an extension because she is receiving the second dose of the vaccine on
March 26, 2021 and, based on the reaction after the first dose, had planned to be out of the office through March 29,
2021, as a precaution.
1115 BROADWAY, 12TH FL.                                     42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                    NEW YORK, NY 10010
                                        WWW.SPECIALEDLAWYER.COM
